Citation Nr: 0008109	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-17 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected arthritis of the right 
hip.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected arthritis of the left hip.  

3.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected arthritis of the right 
knee.  

4.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected arthritis of the left 
knee.  

5.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected arthritis of the right 
ankle.  

6.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected arthritis of the left 
ankle.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to June 
1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
RO which granted service connection for arthritis of the 
hips, knees and ankles and assigned noncompensable ratings, 
effective on July 1, 1996.  

In September 1998, the Board remanded this matter to the RO 
for additional development of the record.  

As the issues under appeal involve the question of the 
propriety of the initial evaluations assigned for the 
veteran's service-connected arthritis of the hips, knees, and 
ankles, the Board has recharacterized the issues accordingly 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (Court) in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in September 
1998.  At that time, it was determined that previous VA 
examinations performed to assess the veteran's service-
connected disabilities related to the hips, knees and ankles 
were inadequate.  Consequently, the RO was directed to afford 
the veteran another VA orthopedic examination to determine 
the current extent of the service-connected arthritis of the 
hips, knees and ankles.  

A VA examination of the right hip, knee and ankle was 
conducted in May 1999.  Range of motion testing of the hip 
revealed extension to 0 degrees, flexion to 100 degrees, 
external rotation to 50 degrees, internal rotation to 25 
degrees, abduction to 60 degrees and adduction to 30 degrees.  
No evidence of swelling was demonstrated.  

An examination of the right knee revealed no evidence of 
effusion.  Range of motion was recorded as 0 to 135 degrees 
of flexion.  He had medial facet tenderness, but no medial or 
lateral joint line tenderness and no patellofemoral crepitus 
with motion.  In addition, he demonstrated no varus or valgus 
and no anterior or posterior instability.  

An examination of the right ankle demonstrated mild 
tenderness to palpation along the medial aspect of the ankle 
at the tip of the medial malleolus.  Range of motion testing 
was registered as 25 degrees of dorsiflexion, 50 degrees of 
plantar flexion, 45 degrees of inversion and 20 degrees of 
eversion.  He demonstrated no varus or valgus instability and 
no anterior or posterior instability on drawer testing.  The 
entire lower extremity was otherwise neurovascularly intact.  

The examining physician went on to state that, based on the 
veteran's level of activity, as well as his range of motion, 
he did not feel that his arthritis had progressed since the 
date of the previous VA examination in 1996.  He further 
noted that pain was a subjective finding and that it was 
difficult to comment as to what his limitations would be 
during a flare-up.  He recommended that the veteran undergo 
further examination at the time of such flare-ups.  As of the 
date of the examination, it was his opinion that the veteran 
might have mild evidence of radiographic arthritis, but that 
his functional range of motion provided him with slight to 
minimal deficits.  

A VA examination of the left hip, knee and ankle was 
subsequently undertaken in July 1999.  The examination of the 
left hip revealed no focal areas of tenderness to palpation.  
Range of motion testing demonstrated 0 to 100 degrees of 
flexion, 45 degrees of external rotation, 15 degrees of 
internal rotation, 45 degrees of abduction and 15 degrees of 
adduction.  

An examination of the left knee showed no evidence of 
effusion.  He had 0 to 135 degrees of flexion.  He also had 
medial and lateral facet tenderness, but no grind, with 
minimal patellofemoral crepitus.  There was no varus or 
valgus instability and no anterior or posterior instability.  
In addition, he demonstrated no medial or lateral joint line 
tenderness.  

An examination of the left ankle demonstrated 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was no 
varus or valgus instability and no anterior or posterior 
instability.  In addition, there were no focal areas of 
tenderness to palpation.  

The final impression was that the veteran demonstrated 
evidence of only mild patellofemoral disorder.  Range of 
motion of his left hip, knee and ankle were characterized as 
being full.  X-ray studies of the ankle and knee performed in 
conjunction with the examination showed a small, bony density 
just inferior to the medial malleolus and probably 
representing a small accessory ossicle in the left ankle and 
some patellar spurring of the left knee.  

Based on a review of the 1999 VA examination reports, the 
Board finds that the VA examiner failed to follow the 
directives of the September 1998 remand order.  Specifically, 
among other things, the examiner failed to adequately 
indicate whether the veteran demonstrated any pain on 
movement, and whether there was any evidence of weakness, 
excess fatigability or incoordination on movement.  When a 
medical examination report "does not contain sufficient 
detail," the adjudicator is required to "return the report 
as inadequate for evaluation purposes."  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Hence, the Board finds that the 
veteran should be afforded another VA orthopedic examination 
in accordance with the procedures outlined herein.  

As such, the RO is reminded to address whether the veteran's 
service-connected disabilities related to arthritis of the 
hips, knees and ankles warrant compensation for functional 
loss due to pain or weakness, fatigability, incoordination, 
or pain on movement of a joint.  The RO should address the 
applicability of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional 
loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).  

The Board also notes that in a statement received by the RO 
in November 1999, the veteran indicated that he was receiving 
treatment from a private physician for his arthritis.  The 
Board recognizes the RO's efforts to obtain all pertinent 
treatment records in compliance with the previous remand; 
however, in light of the above, the RO should undertake 
another attempt to secure such records.  

The Board also notes that, as stated in 38 C.F.R. § 4.21 
(1999), coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has issued a precedential opinion that 
assignment of multiple evaluations for limitation of knee 
motion (Diagnostic Codes 5260 and 5261) and for subluxation 
or lateral instability (under Diagnostic Code 5257) does not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14 (1999). O.G.C. Prec. 23-97 (Jul. 24, 1997).  

Furthermore, the Court recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO, following completion of the necessary 
development, should consider whether "staged" rating is 
warranted here.  

Accordingly, further appellate consideration will be deferred 
and the case REMANDED to the RO for the following actions:  

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected arthritis 
of the hips, knees and ankles since 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current extent of the 
service-connected arthritis of the hips, 
knees and ankles.  The claims folder 
should be made available to the examiner 
prior to the examination.  All indicated 
tests must be performed, and the 
examination must include complete range 
of motion testing for the hips, knees and 
ankles.  In addition to noting range of 
motion, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the hips, knees or ankles 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
comment on the degree of any demonstrated 
limitation of motion or functional loss 
due to pain involving either of the 
veteran's ankles in terms of slight, 
moderate or marked.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims to 
include consideration of the provisions 
of 38 C.F.R. § 4.71a, including 
Diagnostic Code 5003, and the Court's 
holdings in DeLuca and Fenderson, as well 
as O.G.C. Prec. 23-97 (Jul. 24, 1997).  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


